Smith, J.,
delivered the opinion of the court.
This cause is dismissed for want- of prosecution, the motion to discharge the supersedeas and relieve the sureties on the bond is overruled, and judgment will be entered here against the sureties on the bond for the decree rendered, with the interest and damages thereon as provided by law. The decree appealed from was a final one, and the bond, whether technically accurate or not, served the purpose for which it was intended. It may. be, as stated by the bondsmen, that they were misled by appellant into signing the bond, and that one of them notified the clerk, before the bond was filed, not to approve the same; but these matters cannot be adjudicated on this motion, or, for that matter, by this court on original proceeding here. Dismissed.